MANNING, J.
I concur in the conclusion and judgment announced by the Chief Justice. The liability to which the act of the general assembly pleaded in this cause relates > is an old one, arising out of a transaction that took place many years ago, long before the Constitution of 1867-8 was framed. At that time it was a mere claim against the estates of deceased persons, and, perhaps, against a few living individuals who had been sureties for the defunct corporation, for whose benefit a loan of a small amount of the two per cent, fund had been made by the State. I am of opinion that this claim was not within the inhibition and restrictions of § 32 of Article IY. of the Constitution of 1867-8.
That section, however, or the part thereof in these words, “ Nor shall the debts or liabilities of any corporation, person or persons, or other States, be guaranteed, nor any money, credit, or other thing be loaned or given away, except by a like concurrence of each house,” ought to be so construed as to pre*489vent the accomplishment of any of the things thereby conditionally prohibited, —indirectly, or by two separate acts of the general assembly; as for instance a loan by a two thirds vote, and a release of it afterwards by a mere majority vote, as well as directly, by a single act passed by a mere majority.
The section referred to does not relate to dealings between the State and its official employees, such as tax-collectors and other agents. It was intended to hinder the legislature from being easily persuaded by plausible schemes of internal improvement or public benefit, or inconsiderately urged by influences temporarily potent from alienating or intrusting- to individuals or corporations the revenues or credit of the State.